Citation Nr: 9907349	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-operative 
small bowel obstruction, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1979.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected post-operative small 
bowel obstruction is manifested by subjective complaints of 
abdominal pain, intermittent nausea and vomiting, and 
irregular bowel movements, productive of no more than 
moderate disability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for post-operative small bowel obstruction have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for her post-operative small bowel obstruction does not 
adequately reflect the severity of that disability.  She 
contends that she has abdominal pain, nausea and vomiting 
that interferes with daily activities and employment.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for post-operative small 
bowel obstruction is plausible and thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In connection with previous remands, VA and 
private treatment records have been obtained, and the veteran 
has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is evaluated as adhesions of the 
peritoneum.  According to the rating schedule, moderate 
adhesions characterized by pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention, warrants a 10 percent 
evaluation.  Moderately severe adhesions characterized by 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain, 
warrants a 30 percent evaluation.  Diagnostic Code 7301.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath.  An April 1987 rating decision granted the veteran 
service connection for post-operative small bowel 
obstruction, finding that this disability could not be 
dissociated from the veteran's service-connected 
hysterectomy.  A temporary total convalescence rating was 
assigned pursuant to 38 C.F.R. § 4.30 from February 1987 
through March 31, 1987, and a noncompensable evaluation 
thereafter assigned from April 1987.  Pursuant to an 
increased rating claim received in May 1992, the July 1992 
rating decision on appeal granted the veteran a 10 percent 
evaluation, effective March 30, 1992.

Private medical records from the Bemidji Clinic show that the 
veteran complained of abdominal pain on March 30, 1992.  A 
flexible sigmoidoscopy was performed in April 1992 to 
evaluate complaints of diarrheal stools and lower abdominal 
pain with cramping.  Examination was limited because of 
discomfort and tethering of the bowel due to adhesions.  The 
sigmoidoscopy revealed no definite bowel obstruction in the 
distal portion of the intestines; an air contrast barium 
enema was normal.  Physical examination revealed the abdomen 
was positive for bowel sounds, and that there was mild 
tenderness in both lower quadrants of the abdomen without 
definite rebound.  A diagnosis was provided of abdominal 
discomfort secondary to adhesions after hysterectomy.  

On VA examination in June 1992, the veteran complained of two 
to three episodes a week of lower abdomen pain and cramping 
associated with sweats.  She also complained of problems with 
constipation, at times, as well as episodes of fecal 
incontinence immediately following an urge to defecate.  On 
physical examination of the veteran's digestive system, she 
had positive bowel sounds and no masses.  Her abdomen was not 
distended, and there were non-tender scars.  She was tender 
to palpation on the left and right lower quadrants.  She 
measured 64 3/4 inches in height and weighed 149 1/2 pounds.  The 
diagnoses included status post small bowel obstruction, 1987, 
with lysis of adhesions, and lower abdominal pain and 
cramping with intermittent constipation and fecal 
incontinence.  

Private medical records reveal that when seen in August 1992, 
for follow up for abdominal discomfort, the appellant 
reported she occasionally had episodes of crampy abdominal 
discomfort, helped by medication.  She weighed 146 1/2 pounds.  
Physical examination revealed the abdomen was positive for 
bowel sounds, with mild diffuse tenderness in both lower 
quadrants.  The assessments included abdominal discomfort 
secondary to adhesions, and that the appellant may also have 
lactose intolerance.  

VA outpatient treatment records from two VA Medical Centers 
(VAMCs) show that in October 1993 the veteran complained of 
abdominal cramps, and intermittent nausea and vomiting, as 
well as irregular bowel movements.  Radiographic examination 
revealed a normal gas pattern, with no abnormal ureteral 
tract calcification, and with unremarkable renal and psoas 
silhouettes.  In November 1993, the veteran complained of 
loose stools and abdominal pain.  In November 1994, she was 
described as well nourished.  The veteran complained of 
difficult bowel movements, and intermittent rectal bleeding 
in April and May 1995.  It was noted that a barium enema 
revealed colon spasms, but no evidence of masses or polyps.  
In January 1996 the veteran was diagnosed with h. pylori.  

The report of an August 1996 VA examination reveals that the 
veteran complained of occasional nausea and vomiting, and 
abdominal cramps followed by cold sweats and pain down her 
legs.  She had from one to eight bowel movements daily.  She 
complained of urges to defecate that came on suddenly and 
urgently, causing an immediate need to run to a bathroom.  
She reportedly vomited about two to three times a week, 
preceded by nausea.  

On physical examination, the veteran's abdomen was soft and 
flat with some protuberance of the lower quadrants, with a 
healed surgical scar, and normal bowel sounds.  The veteran 
was tender in the epigastrium and right lower quadrant.  
There was no guarding and no rebound tenderness.  Bowel 
sounds were normal.  Malnutrition was not found, nausea 
occurred two to three times a week (might be followed by 
vomiting), and multiple loose stools occurred daily but were 
otherwise not remarkable.  She weighed 138 pounds with a 
maximum weight in the past year of 140 pounds.  The diagnoses 
included abdominal adhesions, post-surgical, by history; 
small bowel obstruction, treated surgically, by history; and 
tethering of small and large intestines, due to adhesions, by 
history.  

A September 1996 VA radiographic examination revealed a 
normal supine abdomen.  A September 1996 air contrast barium 
enema was normal.  

The veteran was hospitalized at a private medical facility in 
January 1997 for three days after one week of intermittent 
cramping and abdominal pain, followed by 24 hours of 
increasing symptoms with worsening nausea and vomiting, and 
12 hours of an inability to tolerate liquids or solids.  The 
veteran reported that her last bowel movement had been 24 
hours before hospitalization, and had been tinged with blood.  
An ultrasound of the veteran's abdomen was negative, and 
radiographic examination of the abdomen revealed no evidence 
of ileus or obstruction.  The final diagnosis was abdominal 
pain secondary to gastroesophageal reflux disease.  

The veteran was provided a VA examination in July 1998.  She 
reported intermittent or sporadic constipation, occurring 
sometimes every two weeks.  She sometimes had intermittent 
diarrhea.  She also complained of losing considerable job 
time due to spasmodic episodes of cramps and sweats occurring 
from every month or two to every week.  The veteran said that 
she did not know when the episodes of sweating, abdominal 
cramps, nausea and vomiting would occur, but that she did at 
times have from one to eight bowel movements a day with 
intermittent cold sweats and cramps.  

On physical examination, there did not appear to be evidence 
of anemia, malnutrition, or debility and she denied current 
abdominal pain.  There was a well-healed scar on the abdomen, 
and the abdomen was soft and non-tender with no palpable 
masses or organomegaly. No other diagnostic tests were 
considered necessary.  The diagnosis was intermittent small 
bowel obstruction secondary to intestinal and abdominal 
adhesions.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for post-
operative small bowel obstruction under Diagnostic Code 7301.  
The Board notes that the veteran has consistently complained 
of abdominal pain, which she said has resulted in loss of 
work and for which she has sought VA and private outpatient 
treatment.  However, the veteran's subjective complaints are 
not supported by any personnel records showing lost 
employment or time lost to illness.  

Moreover, the objective medical evidence of record also fails 
to support the veteran's complaints.  For example, the report 
of a January 1997 private hospitalization found that the 
veteran's complaints of abdominal pain were not the result of 
any small bowel obstruction, but were due to gastroesophageal 
reflux disease.  Similarly, small bowel obstruction was not 
revealed by private radiographic examination in January 1997.  
An August 1996 VA diagnosis of small bowel obstruction was by 
history only, and noted that the obstruction had already been 
treated surgically.  The sole finding of a small bowel 
obstruction, provided in the report of the November 1997 VA 
examination, described it as intermittent.  

The results of the veteran's various barium enemas also fail 
to warrant a 30 percent evaluation.  A barium enema conducted 
in May 1995 revealed colon spasms but no masses or polyps, 
and a barium enema conducted in September 1996 was normal.  
Similarly, a January 1997 ultrasound of the veteran's abdomen 
was negative, and in July 1998 her symptoms did not warrant 
additional diagnostic tests.  

As there is no medical evidence of partial obstruction 
manifested by delayed motility of barium meal, an increased 
evaluation for post-operative small bowel obstruction, 
currently evaluated as 10 percent disabling, is denied.  The 
veteran's current complaints of abdominal pain, and 
intermittent nausea and vomiting, and irregular bowel 
movements, are contemplated in the current disability 
evaluation. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, as noted above, the veteran complained of losing 
considerable job time due to spasmodic episodes of cramps and 
sweating.  However, the record does not contain objective 
evidence showing lost employment or time lost to illness.  
Rather, the record shows that the veteran has consistently 
remained employed full-time as a special education teacher.  
Moreover, the record does not show the veteran has required 
prolonged or frequent hospitalizations due to manifestations 
of the disability at issue.  As such, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased evaluation for post-operative small bowel 
obstruction is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

